UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6823



NATHANIEL M. COSTLEY,

                                              Plaintiff - Appellant,

          versus


JOHN BROWN, Sheriff; MASON WATERS, Warden;
STEVEN TURVIN, Captain; WILLIAM TOMAS, Lieu-
tenant; B. E. BURK, Lieutenant; LIEUTENANT
POIREGOIES; CORPORAL STANSBURY; R. RUBY,
Corporal,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-1274-DKC)


Submitted:   April 10, 2001                   Decided:   May 8, 2001


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel M. Costley, Appellant Pro Se. Kevin Bock Karpinski,
ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel M. Costley appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Costley v. Brown, No. CA-98-1274-DKC

(D. Md. Nov. 16, 1998; Aug. 5, 1999; & filed Mar. 3, 2000; entered

Mar. 6, 2000). Costley’s motion for preparation of a transcript is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2